Title: To Alexander Hamilton from George W. P. Custis, 5 December 1801
From: Custis, George W. P.
To: Hamilton, Alexander



Dr General
Mount Vernon Decr, 5th, 1801

With the utmost sorrow have I lately perused the unhappy fate of your son, and among the many that have come forward to condole with you on so afflicting an event, I beg I may be permitted, to make one of the number. We were brought up as it were, together in our earlier years and that mutual friendship which then existed between us, would I have no doubt have at a future time ripened into esteem.
But my Dr Sir, he has fallen in the field of honour, & altho it has not pleased the Almighty Ruler to prolong his days, yet as he lived respected, & admired, so has he died lamented, & beloved. “How sleep the brave &c.”
Permit me to offer you my best wishes for your happiness & prosperity. May the shafts of faction fall harmless upon the shield of your integrity & should occasion require may Alexander Hamilton again appear as an American soldier.
My Compliments &c

George W P Custis

